DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 April 2021 has been entered.

Status of Amendment
The amendment filed on 22 April 2021 fails to place the application in condition for allowance. 
Claims 1, 2, 7-11, and 20-24 are currently pending and under examination.

Status of Rejections
All previous rejections are herein maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-11, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the desired blade airfoil" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the desired blade airfoil” is the same as the claims “producing a blade airfoil”.

Claim Rejections - 35 USC § 102
Claims 1, 7-9, 20, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platz et al (US 2012/0103830 A1).
As to claim 1, Platz discloses a method for producing a blade airfoil from a workpiece, wherein the workpiece comprises at least a first gap and a second gap, and at least one blank arranged between the first and second gaps of the workpiece, the at least one blank having first and second opposite lateral faces which are bounded by a base (See below), by a top and by a first edge and a second edge (inherent in 3D not shown explicitly in figures), and wherein the method comprises: 

	 (b) applying a positive voltage to the blank and applying a negative voltage to the first electrode and to the second electrode ([0022] among other passages), 
	(c) moving the first electrode in a direction of the first lateral face and/or moving the second electrode in a direction of the second lateral face ([0016], [0023]), 
	(b) being preceded by (d), passing electrolyte between the first and second electrodes over the top toward the base ([0021], [0040] among other passages)
	wherein, in a finishing process with steps (a) to (d), a blade airfoil which has the nominal contour of the desired blade airfoil is produced from the intermediate blade airfoil (inherent to any desired ending to the process of steps a-d in that once a-d is performed and produces a blade airfoil- the ending of the process produces an inherent desired blade airfoil by virtue of determination of the stopping of the process).

    PNG
    media_image1.png
    933
    530
    media_image1.png
    Greyscale

	As to the limitation “wherein by carrying out (a) to (d), an intermediate blade airfoil is formed from the blank, said intermediate blade airfoil having substantially a regular oversize in at least one region of the blade airfoil compared with a nominal contour of the desired blade airfoil, the at least one region being at least the first edge and or the second edge of the blade airfoil” is met in Platz via machining of the blank, thus it inherently has a substantially oversize in at least one region insomuch as machining is being performed to the final dimensions, thus inherently smaller than any intermediate area during machining, absent further specification as to the oversize in at least one region. Furthermore, Platz explicitly discloses that the blade has an oversize to be removed, see [0004], [0022] for example, and the recitation merely discloses “at least one region” the one region comprising an arbitrary definition of an area of the blade airfoil insomuch as it is defined with an oversize region and arbitrary edges at the top and bottom. region not on the edge.


As to claim 7, the limitation “wherein by carrying out (a) to (d), a nominal contour of the blade airfoil and/or a nominal contour of an annular space is created from an intermediate part in a vicinity of the base” is met via the machining of the blank is performed in the area of the electrodes which are interpreted to be in the vicinity of the base.

As to claim 8, the limitation “wherein the intermediate part represents the blank and/or an intermediate blade.” is necessarily met via being a blank that is machined thus may be considered “intermediate” at any point during the machining process.


As to claims 9 and 20, Platz discloses wherein (c) is followed by (e), moving the first electrode away from the first lateral face and/or moving the second electrode away from the second lateral face ([0037]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Platz in view of Lamphere et al (US 2005/0247569 A1).
As to claim 2, Platz discloses further machining of the gaps during the process of (a)-(d) due to the inherent machining process expanding the gaps. However, Platz fails to disclose wherein the first and second gaps of the annular spaces are produced by mechanical and/or electrochemical machining.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the method of electrochemical machining of Lamphere to form the initial gaps of Platz because it is recognized for its intended use of forming the annular gaps between airfoil blades (see MPEP 2144.07) where ECM allows for the formation of rough airfoil in the workpiece with a reduction in time over conventional milling operations (Lamphere [0014]).

As to claims 23 and 24, Platz discloses forming blades, blade rotors, and blade compressor impellers (Abstract and [0035]) which may either inherently be in the shape of a ring or disk by definition, although that is not apparent from Platz.
	Lamphere discloses wherein the bases of the airfoil may be in the form of a ring or disc (Fig. 1 #20 and [0005]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a ring or disk shaped workpiece as taught by Lamphere in the method of Platz because said workpiece shape is conventional in forming blades of the airfoil or rotors disclosed Platz and evidenced by Lamphere in which rotor blades are supported to the perimeter of a supporting disk (Lamphere [0005], see MPEP 2144.07).

Claim 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Platz.
As to claims 10, 11, 21, and 22, Platz discloses wherein the steps (c) and (e) are repeats at least 50 times per second ([0037] last line where the actuating frequency of the electrodes is prima facie obvious to repeat at least 30 or 50 times per second (See MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Platz does not have the word “edge”, this argument is not persuasive as the structures as claimed inherently have edges. The terms “edge” recite where a lateral face meets a base, top, or the alternate lateral face. Applicant’s attempt to redefine the claims to “being at least” further defines the region as claimed and NOT the oversize and does not differentiate over previously recited “comprising”.
Applicant concedes Platz using two electrodes for simultaneous machining as in the claimed method and that Platz explicitly recited suction and compression sides of the blade. It is not clear what is meant by this argument, as each sides corresponds to a lateral face.  Does Applicant contend that Platz doesn’t have an “edge”? One of ordinary skill in the art would clearly recognize that suction side and compression sides are formed on opposite sides of the blade airfoil, which inherently has intermediate structure progressing from suction to compression side, i.e. an edge. 
No further arguments are presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.